Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
This is the response to amendment filed 02/02/2021 for application 16293878.
Claims 1-39 and 50-63 have been cancelled.
Claims 40-49 and 64-69 are currently pending and have been fully considered.
Claims 64-69 have been added.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, 
(I)    Claims 40-49 and 64-69 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of copending Application No. 16/293768. Although the claims at issue are not identical, they are not patentably distinct from each other because they are both directed toward alkylphenol copolymers that with same units and R substituents.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
(II)    Claims 40-49 and 64-69 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-19 of copending Application No. 16/293732. Although the claims at issue are not identical, they are not patentably distinct from each other because they are both directed toward alkylphenol copolymers that with same units and R substituents.

(III)    Claims 40-49 and 64-69 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-15 of copending Application No. 16/293808. Although the claims at issue are not identical, they are not patentably distinct from each other because they are both directed toward alkylphenol copolymers that with same units and R substituents.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention 

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 40-49 and 64-69 are rejected under 35 U.S.C. 103 as being unpatentable over KUNDU (USPGPUB 2017/0292657).
KUNDU teaches temperature-stable paraffin inhibitor compositions.
KUNDU teaches in paragraph 9 paraffin inhibitor concentrate compositions (PIC composition) that are flowable and stable at low temperatures.
KUNDU teaches in paragraph 14 that the PIC composition may comprise a PI polymer with the formula:

    PNG
    media_image1.png
    476
    493
    media_image1.png
    Greyscale

Wherein R1 includes C9-C50 alkyl and n = 2-200 linear.
prima facie case of obviousness exists wherein the claimed ranges overlap.
KUNDU elaborates in paragraph 46 in which R1 is taught to be C9-C50 alkyl or C10-C20, or C12-C16, or C20-C30 or C25-C50 alkyl substituents.
Since R1 may be different carbon blength alkyl substituents, one of ordinary skill in the art would expect that the alkyphenol formaldegyde copolymers may include those with at least two different alkylphenols.  
KUNDU does not explicitly teach the oscillation characteristics of the PI polymer with the above formula.
However, oscillation displacement of greater than 0 degrees at -5°C conducted with a stress of 0.4 Pa at an angular frequency of 0.25 rad/s in regards to different oscillation temperature sweeps are a rheological measurements of the viscosity and elasticity of a material.
Given that KUNDU teaches an alkyphenol copolymer that has structure substantially similar to what is claimed, and KUNDU teaches in paragraph 12 that each of the components of the composition is in a stable solution and flows at a temperature between about 0°C about -40°C, one of ordinary skill in the art would expect that the alkyphenol copolymers would have the same oscillation characteristics as currently claimed.

Regarding claim 67, KUNDU do not explicitly teach block copolymers.
However, block copolymers are a class of copolymers that are well known and KUNDU teaches R1 may be C9-C50 alkyl and n may be 2 to 200.  
Regarding claims 68 and 69, KUNDU do not explicitly teach that the alkylphenol copolymer exhibits asphaltene dispersancy or cold finger paraffinic wax inhibition of specific values. 
However, KUNDU do teach in paragraph 53 that the polymers that are paraffin inhibitors for crude oil also have additional utility as asphaltene dispersants, pour point depressants and flow improvers.
Absent evidence to the contrary and the fact that KUNDU teaches substantially the same compounds in alkylphenol copolymers, Examiner is taking the position that the alkylphenol formaldehyde copolymers taught in KUNDU have substantially the same level of properties as asphaltene dispersants and pour point depressants.  
prima facie obvious to one of ordinary skill in the art at the time of the invention.
Response to Arguments
Applicant's arguments filed 02/02/2021 have been fully considered but they are not persuasive. 
Applicant argues that KUNDU does not tech at least two different alkylphenol monomers.  
This is not persuasive given that KUNDU elaborates in paragraph 46 that R1 is taught to be C9-C50 alkyl or C10-C20, or C12-C16, or C20-C30 or C25-C50 alkyl substituents.
Since R1 may be different carbon length alkyl substituents, one of ordinary skill in the art would expect that the alkyphenol formaldehyde copolymers may include those with at least two different alkylphenols.  

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See 
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MING CHEUNG PO whose telephone number is (571)270-5552.  The examiner can normally be reached on M-F 10-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/MING CHEUNG PO/Examiner, Art Unit 1771                                                                                                                                                                                                        

/ELLEN M MCAVOY/Primary Examiner, Art Unit 1771